United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS           April 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 02-41319
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

GASPAR MONZON-SALAZAR,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 6:02-CR-16-1
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Gaspar

Monzon-Salazar (Monzon) on appeal has requested leave to withdraw

and has filed a brief as required by Anders v. California, 386

U.S. 738 (1967).   Monzon has received a copy of counsel’s motion

but has not filed a response.   Our independent review of the

brief and the record discloses no nonfrivolous issues for appeal.

Counsel’s motion for leave to withdraw is GRANTED, counsel is


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41319
                                 -2-

excused from further responsibilities, and the appeal is

DISMISSED.   See 5TH CIR. R. 42.2.

     MOTION TO WITHDRAW GRANTED; APPEAL DISMISSED.